This is an action of trespass to try title, resulting in a judgment in favor of the plaintiff, and the defendants have appealed. The trial judge's findings of fact are supported by testimony, adopted by this court, and read as follows:
"1. That V.A. Floyd and M.J. Floyd (sometimes called Julia Floyd) were husband and wife, having been married about the year 1884, and there was no issue of said marriage.
"2. That on the 22d day of January, 1894, the said V.A. Floyd and his wife M.J. Floyd executed a promissory note to the Scottish-American Mortgage Company, Limited, for the sum of $3000, payable at the First National Bank of Waco, Texas, bearing 9 1/2 per cent interest per annum from date, payable annually on the first day of January, each year; that said note was secured by a deed of trust on the land in controversy in this suit, which land was the separate property of M.J. Floyd, having been acquired by her by devise from her father. *Page 4 
"3. That on the 10th day of December, 1896, the said M.J. Floyd departed this life at her home in Falls County, Texas, leaving a last will and testament, a copy of which is hereto attached, Exhibit "A," by which a life estate in the land in controversy was given to her surviving husband, the said V.A. Floyd, with remainder to certain parties named in the will, and that at the time of her devise she owed no debt, except such as were community debts.
"4. That on the 19th day of January, 1897, the last will and testament of said Julia Floyd was filed in the County Court of Falls County, Texas, and application then made for the probate of the same by one Earnest Moore, who resided in the State of Mississippi, and who was named in said will as executor of the same, and that afterwards, on the ___ day of February, 1897, said will was admitted to probate by the County Court of Falls County and letters ordered to issue to said Earnest Moore upon his filing bond in the sum of $30,000, but said Moore never qualified as executor of said will.
"5. That thereafter, on the ___ day of _____, 1897, one E.M. Eddins made application for letters of administration upon said estate with will annexed, which application was thereafter, on the 19th day of November, 1897, granted by the probate court of Falls County, and his bond fixed at $30,000, but that the said E.M. Eddins failed and refused to qualify as such administrator; and no other orders except those mentioned were made by said court in said estate.
"6. That afterwards, on the 19th day of July, 1899, one Sam Bykowski filed application in the probate court of Falls County for letters of administration upon said estate of Julia Floyd with will annexed; that said application was contested by the plaintiff herein, Will D. Watkins, and the other persons named in said will of Julia Floyd as devisees and interested in the estate of said Julia Floyd, on the ground, principally, that there was not necessity for administration upon the estate of Julia Floyd, because the alleged debts against her estate were community debts and were not debts against her estate. That the application of said Bykowski for letters of administration was on the 9th day of September, 1899, refused by the probate court of Falls County, and an appeal from the judgment of the County Court was taken to the District Court, which court also refused said application on the ___ day of _____, 1901, on the ground that no necessity for administration upon the estate of said Julia Floyd existed at that time.
"7. That on the 30th day of January, 1899, the Scottish-American Mortgage Company, Limited, filed a suit in the District Court of McLennan County, Texas, against the devisees named in the will of Julia Floyd, including the defendant V.A. Floyd, and also all her heirs at law, upon the note for $3000 hereinbefore described, and prayed for judgment thereon against the defendant V.A. Floyd, and for foreclosure of its mortgage lien upon the land in controversy against all of the defendants, but no effort was made by the proceeding in said suit to make the estate of said Julia Floyd, deceased, a party thereto; that all of said defendants were duly cited to answer said suit, including the defendant *Page 5 
V.A. Floyd, and afterwards, on the 14th day of April, 1899, judgment was rendered in said cause in favor of the Scottish-American Mortgage Company, Limited, for the amount of said note, against the defendant V.A. Floyd, and the mortgage lien alleged in said petition was foreclosed upon the lands mortgaged, same being separate property of Mrs. Floyd, against said V.A. Floyd and all the other defendants named in said suit, including said V.A. Floyd, on the land in controversy; and it was ordered by the court that an order of sale issue, directed to the sheriff or any constable of Falls County, directing him to sell said property, as provided by law, for the satisfaction of the judgment therein rendered against defendant V.A. Floyd; and that should the land sell for more than sufficient to pay off and satisfy said judgment, then the officer was directed to pay over the excess into the registry of the District Court of McLennan County, Texas, to abide the further determination of the court as to whom said surplus should be paid, as between the defendants therein.
"8. That afterwards, on the 5th day of May, 1899, an order of sale was issued by the district clerk of McLennan County, addressed to the sheriff of Falls County, directing him to sell said land as provided in above described decree of foreclosure; and afterwards, again, on the 6th day of June, 1899, said land was sold by the sheriff of Falls County in accordance with the requirements of said order of sale, and the same was struck off to the plaintiff herein, Will D. Watkins, for the sum of $4400, and a deed to him thereafter accordingly made by the sheriff of Falls County bearing date June 6, 1899.
"9. That the annual rental value of the land in controversy was $3 per acre for 250 acres; that is the land in cultivation, aggregating $750 per year. The writ of sequestration was levied on the ___ day of _____, 1900, and the land has been in possession of the sheriff of Falls County up to the time of trial."
Opinion. — We agree with the contention of appellee's counsel and the ruling of the trial court, that there was no administration upon the estate of Julia Floyd, and no necessity for such administration; and therefore the District Court of McLennan County had jurisdiction to foreclose the mortgage as against her heirs, notwithstanding the fact that she had left a will which had been established in the probate court.
The trial court rendered the proper judgment, and it is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.